DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on 07/30/2020 is acknowledged.
Claims 1-12 have been amended. Overall, claims 1-12 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
2.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless 

Drawings
3.	The drawings were received on 07/30/2020. These drawings are approved.

Specification
4.	 The disclosure is objected to because of the following informalities: the following headings in the specification are missing: Background of the Invention, Summary of the Invention, Brief Description of the Drawing, and Detailed Description of the Invention.  Applicant is requested to insert heading to separate the various parts of the application.  Appropriate correction is required.
5.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
	Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.

(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
6.	The disclosure is objected to because of the following informalities: on page 2, lines 26-27 are an incomplete sentence that should be deleted because it refers to claim numbers which can claim 1 as well as a method according to claim 12”). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Claim 1 recites the limitation "the outside" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
- Claims 1 and 11-12, the term “and/or” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  The claimed language suggests or makes alternative but does not positively recite both of the claimed limitations contained therein rendering the claim(s) indefinite. For examination purposes, under a broadest reasonable interpretation, these claimed limitations have been interpreted as not requiring both aforementioned components. See MPEP §2111.04.
	- Regarding claims 1 and 4, each claim initially recites, in the singular, "an outlet opening" and then later refers to "all outlet openings" Since the initial recitation only provides for a single outlet opening, there is a disagreement in scope between these recitations.  Appropriate correction is required.
can pass” render the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In other words, under what condition the lubricant passes and under what condition the lubricant does not pass. Accordingly, the term “can” should not be used in the claim language.
	- Claim 5, the limitation “a lubricant reservoir” renders the claim indefinite because it is unclear whether the applicants are claiming “the first lubricant reservoir (5)” or “the further lubricant reservoir (50)”.
	- Claim 5, the term “preferably” is vague and indefinite and should not be used/ should be avoided in claim language. 
	- Claim 7 recites the limitation "the entire length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 12 is vague and indefinite because it is directed to a method but depends upon claim 1 which is directed to a vane motor.  Accordingly, the applicants are required to rewrite claim 12 in independent form including all of the limitations of the vane motor recited in claim 1.
	- Claim 12, the term “preferably” is vague and indefinite and should not be used/ should be avoided in claim language. 
	The claims not specifically mentioned are indefinite since they depended from one of the above claims.
	For the purpose of this Office action, the claims 1-12 will be examined as best understood by the examiner.


Claim Objections
8.	Claims 3-4, 6 and 11-12 are objected to because of the following informalities:  
	- claim 3: page 4, line 2, “the further lubricant reservoir” should be changed to -- the at least one further lubricant reservoir-- since claim 3 depends on claim 1. Appropriate correction is required.
	- claim 4: page 4, line 2, “the further lubricant reservoir” should be changed to -- the at least one further lubricant reservoir-- since claim 4 depends on claim 1. Appropriate correction is required.
	- claim 6: page 5, line 3, “an outlet opening” should be changed to -- the outlet opening --.
	- claim 11: page 6, line 2, “the further lubricant reservoir” should be changed to -- the at least one further lubricant reservoir-- since claim 11 depends on claim 1. Appropriate correction is required.
	- claim 12: page 6, line 3, “a rotor shaft” should be changed to --the rotor shaft --; line 5, “a first lubricant reservoir” should be changed to --the first lubricant reservoir --; line 6, “further lubricant reservoir” should be changed to --the at least one further lubricant reservoir --; line 6, “a rotor body” should be changed to --the rotor body--; line 7, “a radial lubricant hole” should be changed to –the at least one radial lubricant hole--; line 12, “a vane gap” should be changed to –the one of the vane gaps--.  Appropriate correction is required because claim 12 depends on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-3, 5-6, 8-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell (Patent Number 3,084,677)
	Regarding claim 1, as shown in Figs. 1-5, 9 and 11, Mitchell discloses a vane motor, comprising: a rotor body 20 driven by compressed air with vane gaps (see Fig. 2-5 and col. 2, lines 44-52) for radially movable vanes 31-34, and a rotor shaft 19 for rotatably bearing the rotor body relative to a motor bushing, wherein the rotor shaft 19 is designed as a hollow shaft (see col. 2, line 39) with a first lubricant reservoir (not numbered; however, read by the examiner as the oil/lubricant in the hollow drive shaft 19) in the interior, the first lubricant reservoir has a lubricant filling opening 98 (see col. 4, lines 1-4 and Fig. 9) accessible from the outside of the vane motor, and the first lubricant reservoir is connected by at least one radial lubricant hole 43 to at least one further lubricant reservoir 44 arranged in a section of the rotor body between two vane gaps (see Fig. 5),  and/or is connected to an outlet opening 42 arranged in one of the vane gaps for supplying lubricant into the vane gap (see col. 2, lines 52-55).
	Regarding claim 2, Mitchell discloses wherein a further lubricant reservoir 44 is arranged in at least one section 23-26 of the rotor body 20 between two vane gaps and has at least one outlet opening 42 for lubricant onto a surface of the rotor body.
	Regarding claim 3, Mitchell discloses wherein the outlet opening 42 of the at least one further lubricant reservoir 44 is arranged on at least one face of the rotor body 20.

	Regarding claim 6, Mitchell discloses wherein just one of the at least one radial lubricant holes 43 is connected to an outlet opening 42 arranged in one of the vane gaps for supplying lubricant into the vane gap.
	Regarding claim 8, Mitchell discloses wherein the first lubricant reservoir (not numbered; however, read by the examiner as the oil/lubricant in the hollow drive shaft 19) is formed by a cylindrical hole arranged centrally within the rotor shaft 19.
	Regarding claim 9, Mitchell discloses a lubrication nipple 100-103 rotating with the rotor shaft 19 is arranged at the lubricant filling opening 98. 
	Regarding claim 11, Mitchell discloses characterized in that the first lubricant reservoir (not numbered; however, read by the examiner as the oil/lubricant in the hollow drive shaft 19) and/or the further lubricant reservoir 44 is provided to receive and to store lubricant, and/or is formed so that there is no continuous supply of lubricant while the vane motor is operating.
	Regarding claim 12, Mitchell discloses a method to lubricate a vane motor according to claim 1, comprising the steps of: connecting a lubricant press  (see col. 4,lines 1-4) to a lubrication nipple 98 arranged on a rotor shaft 19 of the vane motor accessible from the outside of the vane motor, pressing lubricant into at least a first lubricant reservoir (not numbered; however, read by the examiner as the oil/lubricant in the hollow drive shaft 19) arranged in the rotor shaft 19 and preferably also into further lubricant reservoirs 44 in a rotor body 20 of the vane motor connected to the first lubricant reservoir (not numbered; however, read by the examiner as the oil/lubricant 
Regarding claim 12, Mitchell teaches a sliding vane type rotary steam engine having substantially all features as discussed above. Under the principles of inherency, if a prior art device, in its normal and usual operation, would perform the method claimed, then the method claimed will be considered inherent by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP §2112.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of  Clapp (Patent Number 5,087,180).
	Mitchell discloses the invention as recited above; however, Mitchell fails to disclose a sintering material or a membrane material.
	As shown in Fig. 4, Clapp teaches wherein all outlet openings of the further lubricant reservoir are closed with a sintering material 10 or a membrane material through which the lubricant can pass.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the sintering material or a membrane material, as taught by Clapp in the Mitchell apparatus, since the use thereof would have applied a known technique to a known device ready for improvement to yield predictable results. KSR, 550 U.S. (2007).
The results are predictable as controlled the lubricant and prevented wear and galling between the rotor body and disk/end plate.
11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of  Adrian et al. (Adrian) (Publication Number GB864,580).
	Mitchell discloses the first lubricant reservoir extends over the entire length of the rotor shaft 19; however, Mitchell fails to disclose the first lubricant reservoir closed at one end and having the lubricant filling opening at the other end.
.
12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell.
	Mitchell discloses the invention as recited above; however, Mitchell fails to disclose wherein the rotor shaft and the rotor body formed as a single part.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the rotor shaft and the rotor body formed as a single part, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP §2144.04).

Prior Art
13.	The IDS (PTO-1449) filed on Aug. 13, 2020 has been considered.  An initialized copy is attached hereto.  
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents: Lipman (U.S. Patent Number 1,967,034), Abendschein et al. (U.S. Patent Number 3,743,453), Okasaki (U.S. Patent Number 4,490,100), Peters (U.S. Patent .




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746